Citation Nr: 0839703	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for Meniere's syndrome.

2. Entitlement to service connection for pulmonary vascular 
disease.

3. Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2007 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran was afforded an August 2008 videoconference 
hearing before the undersigned Veterans Law Judge. A copy of 
the transcript of the hearing is associated with the record. 

The issues of service connection for Meniere's syndrome and 
asbestosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's pulmonary vascular disease is etiologically related 
to his active service or secondarily related to any service 
connected disability. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
pulmonary vascular disease are not met. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2002, 
February 2003, December 2004, and November 2006. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide. Of 
note, 38 C.F.R. § 3.159 has been revised in part recently. 
These revisions are effective as of May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008). The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. However, the veteran was nonetheless so advised at the 
inception of his claim, by letter dated in October 2002.  

The November 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before 
initial RO decision in January 2003, the Board finds this 
timing error non-prejudicial since the veteran was afforded 
an opportunity to respond in light of this notice before 
issuance of the October 2007 Supplemental Statement of the 
Case (SSOC). See Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. The veteran was not afforded a VA 
examination. A VA examination is not necessary to adjudicate 
the veteran's pulmonary vascular disease claim. For the 
reasons explained below, the Board finds that there is no 
competent medical or lay evidence suggesting that his 
pulmonary vascular disability may be related to his active 
service or be secondarily related to a service connected 
disability. See generally McLendon v. Nicholson, 20 Vet.App. 
79 (2006).       

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analysis

The veteran contends that his vascular disorder is 
secondarily related to service connected disabilities. The 
Board finds that the preponderance of the evidence is against 
the claim, and it will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records do not contain any 
complaints or treatments regarding any vascular disorder. 

At the August 2008 videoconference hearing the veteran 
reports that he has blood clots from lung surgery. VA 
treatment records, dated May 2004, reference the veteran 
having pulmonary embolism following back surgery in June 
2000. VA treatment records, dated August 2001, reflect that 
the veteran reported that he blacked out following back 
surgery and a health care provider told him this fall 
triggered his first incident of pulmonary edema. The 
physician concluded that there were reasonable odds that the 
veteran again had pulmonary edema. 

During treatment for a back disorder, the veteran asked his 
physician whether he could relate the blood clots in his leg 
to a fall. In a letter, dated May 2001, C.H., MD states that 
is quite possible to have a causal relationship between the 
fall and subsequent development of blood clots, but it is 
very difficult to determine. Over a year later, C.H., MD 
stated in a July 2002 letter that the veteran again asked 
about whether multiple blood clots and pulmonary embolus 
could be related to his fall in the hospital. C.H., MD opined 
that it would very unusual for such disorder to arise from a 
fall. 

VA treatment records, dated May 2004, reference the veteran 
having pulmonary embolism following back surgery in June 
2000. The physician opined that the veteran had one incidence 
of pulmonary embolism following back surgery, but no further 
recurrent pulmonary embolism. Most recently, 2007 VA 
treatment records reference a past medical history of 
pulmonary embolism, but do not show current treatment for the 
disorder. 

In sum, the medical evidence relates the veteran's pulmonary 
edema to a postoperative fall while recovering from back 
surgery, rather than any incident during active service or as 
secondary to a service connected disability. The veteran was 
advised of the need to submit medical evidence demonstrating 
a current disorder and a nexus between a current disorder and 
service by way of the June 2004 letter from the RO to him, 
but he has failed to do so. A claimant has a responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that his pulmonary edema is related to service, 
as a layperson, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a). Without competent medical evidence of nexus between 
an in service event or service connected disability, the 
claim must be denied. 


ORDER

Service connection for pulmonary vascular disease is denied. 


REMAND

The claims for service connection for Meniere's syndrome and 
asbestosis must be remanded to the RO/AMC for further 
development. 

Regarding the service connection claim for Meniere's 
syndrome, the Board finds that a VA examination is necessary. 
The examiner must determine whether the veteran's Meniere's 
syndrome is secondary to his service connected headaches. The 
veteran has not been afforded a VA examination for this 
claim, and there is medical evidence indicating that it may 
be secondarily related to his service connected headache 
disorder. 

In his original September 2000 claim for service connection 
for Meniere's syndrome, the veteran asserted that it was 
secondary to his service connected headache disorder. Later, 
during the August 2008 videoconference hearing, the veteran 
reported that several physicians told him his Meniere's 
syndrome was related to otitis media treatment during active 
service. 

The record does not contain medical evidence relating the 
veteran's Meniere's syndrome to otitis media treatment during 
service, but it does contain medical evidence indicating that 
dizziness symptoms may be related to his service connected 
headaches. Specifically, a note from J.S., RPAC, dated July 
2004, states that the veteran's dizziness has been 
complicated by service connected migraine headaches. Recent 
VA treatment records, dated May 2007, reflect that the 
veteran is currently being treated for Meniere's syndrome 
with medication.  

The Board finds that a VA examination is necessary to 
determine the likelihood of an etiological relationship 
between the veteran's current Meniere's syndrome and his 
service connected migraine headaches. See McLendon, supra. 

Turning to the veteran's service connection claim for 
asbestosis, the Board finds that further development is 
necessary to determine whether the veteran was exposed to 
asbestos during active service. With respect to claims 
involving asbestos exposure, VA must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease. See M21-1, Part 
VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988). 

The veteran's DD 214 shows that he served aboard the USS 
Benham (DD-796). Upon an internet search, the USS Benham (DD-
796) is noted to potentially have asbestos-containing 
products aboard. The RO/AMC is directed to conduct a Joint 
Services Records Research Center (JSRRC) search to determine 
if asbestos related products were on board the USS Benham 
(DD-796) during the veteran's active service. 

If there is evidence of asbestos aboard the USS Benham (DD-
796), the veteran should be scheduled for a VA examination to 
determine whether he currently has asbestosis, and if so, 
whether it is related to asbestos exposure during active 
service. The examiner is directed to comment on the veteran's 
July 2006 surgery removing a right lung nodule which was 
consistent with asbestos exposure. Also the examiner should 
note an October 2006 VA treatment record indicating that CT 
images showed calcific pleural plaques consistent with 
asbestos related pleural disease. Any opinions expressed must 
be accompanied by a rationale and stated in terms of 
scientific certainty. If an opinion cannot be made without 
resort to speculation, the examiner should state so.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
veteran to undergo a VA examination to 
determine if he currently has Meniere's 
syndrome. If so, the examiner should be 
asked to opine as to whether or not it is 
etiologically related to the veteran's 
service connected headaches or any other 
incident during the veteran's active 
service. The examiner must acknowledge the 
July 2004 note from  J.S., RPAC indicating 
that the veteran's dizziness symptoms may 
be related to his service connected 
headaches. The opinion must be based on a 
review of the entire claims file and 
contain a rationale. If the opinion cannot 
be provided without resorting to mere 
speculation, the examiner should so state.

2. The AMC/RO should conduct a JSRRC 
search, or any other appropriate records 
depositories, to determine whether there 
were asbestos products aboard the USS 
Benham (DD-796). All actions taken and 
results of the search should be documented 
and associated with the claims file. 

3. If the JSRRC search, or any other 
search, verifies that the USS Benham (DD-
796) contained asbestos, the veteran 
should be scheduled for a VA examination 
concerning his asbestos service connection 
claim. The following considerations will 
govern the examination:

(a) The claims file must be made 
available to the examiner for review 
and the examiner should acknowledge a 
review of the claims file in any 
examination report generated. 

(b) The examiner should determine if 
the veteran has an asbestosis related 
disability. The examiner is directed to 
consider a July 2006 surgery removing a 
right lung nodule, which was consistent 
with asbestos exposure, and the October 
2006 VA treatment record indicating 
that CT images showed calcific pleural 
plaques consistent with asbestos 
related pleural disease. 

(c) For any asbestosis related 
disability found, the examiner must 
state whether it is etiologically 
related to asbestos exposure during 
active service. Any opinions expressed 
must be accompanied by a rationale and 
stated in terms of scientific 
certainty. If an opinion cannot be made 
without resort to speculation, the 
examiner should state so.

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all evidence 
received since the August 2007 
Supplemental Statement of the Case, and 
readjudicate the claims. If any benefit 
sought remains denied, the veteran and his 
should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


